Citation Nr: 1745340	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-15 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen a claim for service connection a right eye disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an increased rating for bronchial asthma.  

5.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to September 1979, from May 1988 to June 1988, and from December 1988 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Providence, Rhode Island, Regional Office of the Department of Veterans Affairs (VA) which denied service connection for tinnitus.  In February, 2016, the Fargo, North Dakota, Regional Office denied special monthly compensation based on the need for regular aid and attendance.  

The claims that new and material evidence has been submitted to reopen claims for service connection for hypertension and a right eye disability, and entitlement to an increased rating for asthma, are remanded to the Agency of Original Jurisdiction.


FINDING OF FACT

In a March 2017 written statement, the Veteran's attorney withdrew the appeal of the denial of service connection for tinnitus and entitlement to special monthly compensation based on the need for regular aid and attendance.  


CONCLUSION OF LAW

The issues of service connection for tinnitus and special monthly compensation based on the need for regular aid and attendance have been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).  
REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2017 written statement, the Veteran's attorney withdrew the appeal from the denial of both service connection for tinnitus and special monthly compensation based on the need for regular aid and attendance.  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran's attorney has effectively withdrawn the appeal from the denial of both service connection for tinnitus and special monthly compensation based on the need for regular aid and attendance.  Therefore, the Board concludes that no allegation of fact or law remains as to those issues and the appeal must be dismissed.  38 U.S.C.A. § 7105 (West 2014).  


ORDER

The appeal for entitlement to service connection for tinnitus has been withdrawn and is dismissed.

The appeal for entitlement to special monthly compensation based on the need for regular aid and attendance has been withdrawn and is dismissed.  



REMAND

A March 2017 RO rating decision increased the rating for bronchial asthma from 30 percent to 60 percent.  That decision also found that new and material evidence had not been submitted to reopen claims for service connection for diabetes mellitus, hypertension, a right eye disability, and stroke residuals, and also denied service connection for dementia.

The Veteran submitted a notice of disagreement in June 2017 to the March 2017 rating decision.  The Veteran stated that he was disagreeing with the decision regarding hypertension, hearing loss, total vision loss, and asthma.  The Board notes that no decision denying service connection for hearing loss was made within one year prior to that notice of disagreement.  In addition, service connection has already been established for left eye vision loss.  However, the notice of disagreement is valid for the claim that new and material evidence has been received to reopen claims for service connection for hypertension and right eye vision loss, and for an increased rating for asthma.  The Board notes that the notice of disagreement form was scanned into the electronic claims file as part of a claim for individual unemployability, and may have been overlooked.

The Veteran has submitted a timely notice of disagreement with the determination that new and material evidence was not received to reopen the claims for service connection for hypertension and a right eye disability, and for an increased rating for asthma.  A statement of the case which addresses those issues has not been issued.  Where a Veteran has submitted a timely notice of disagreement and a statement of the case has not been issued, the Board must remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issues of whether new and material evidence has been received to reopen claims for service connection for hypertension and a right eye disability, and for an increased rating for service-connected bronchial asthma.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that claim.  If a timely substantive appeal is received, return that claim to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


